UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.

                                 Before
              F.D. MITCHELL, J.A. FISCHER, M.K. JAMISON
                        Appellate Military Judges

                      UNITED STATES OF AMERICA

                                      v.

                      SHANE A. NICHLOS
          FIRECONTROLMAN SECOND CLASS (E-5), U.S. NAVY

                           NMCCA 201300321
                       GENERAL COURT-MARTIAL

Sentence Adjudged: 17 April 2013.
Military Judge: CDR John A. Maksym, JAGC, USN.
Convening Authority: Commander, U.S. Naval Forces Japan,
Yokosuka, Japan.
Staff Judge Advocate's Recommendation: LCDR Maryann M.
Stampfli, JAGC, USN.
For Appellant: Maj John J. Stephens, USMC.
For Appellee: Maj Paul M. Ervasti, USMC; Capt Matthew M.
Harris, USMC.

                           18 September 2014

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

JAMISON, Judge:

     A general court-martial composed of officer and enlisted
members convicted the appellant, contrary to his pleas, of two
specifications of knowingly possessing child pornography in
violation of Article 134, Uniform Code of Military Justice, 10
U.S.C. § 934. The members sentenced the appellant to reduction
to pay grade E-1, confinement for a period of six months, and a

Judge Jamison participated in the decision of this case prior to detaching
from the court.
bad-conduct discharge.         The convening authority (CA) approved
the adjudged sentence.

     The appellant alleges four assignments of error: (1) that
the military judge abused his discretion in failing to suppress
evidence obtained from the appellant’s portable hard drive -- as
well as all derivative evidence -- based on an unconstitutional
seizure; (2) that his conviction for knowing possession of child
pornography is legally and factually insufficient; (3) that his
conviction for knowing possession of child pornography in
Specification 2 is legally and factually insufficient because
the digital images that served as the basis for his conviction
do not meet the statutory definition of child pornography; and,
(4) that the military judge committed plain error by failing to
define the term “lascivious” in his instructions to the members.

     After careful consideration of the record, the pleadings of
the parties, and the excellent oral argument by both parties,1 we
find merit in part of the appellant’s second assignment of error
and conclude that the evidence is legally insufficient to
support a conviction for knowing possession of child pornography
under Specification 1 of the Charge. Thus, we will set aside
the finding of guilty to Specification 1 and dismiss that
specification in our decretal paragraph. Arts. 59(a) and 66(c),
UCMJ.

                                 I. Background

     The appellant was stationed at U.S. Fleet Activities
Sasebo, Japan, aboard USS ESSEX (LHD 2). Following his
promotion, the appellant was required to find off-ship living
accommodations. He secured a lease at an apartment building.
While waiting for his lease to start, he stayed with a friend,
Fire Controlman Second Class (FC2) SW. The appellant was given
a spare bedroom in which to sleep and store his personal
belongings. Other petty officers also stayed at FC2 SW’s
apartment. The apartment had a common area that was used as a
“crash pad” and “an awful lot of people” would use the apartment
as a place to “hang out.” Record at 92.

     Intelligence Specialist Third Class (IT3) MD, a good friend
of FC2 SW, also stored personal belongings at FC2 SW’s
apartment. On Thursday, 12 May 2011, IT3 MD picked up his
laptop computer, a computer game, and several portable computer
hard drives from FC2 SW’s apartment. This gear had been stored

1
    We granted and heard oral argument on the appellant’s first assigned error.
                                        2
in the common area of the apartment. One of the hard drives
that he believed was his and took with him was made by Western
Digital. He brought his laptop, the portable hard drives, and
other electronic media to his new apartment.

     A day or so later, IT3 MD wanted to watch a movie. Knowing
that he had movies stored on his Western Digital hard drive, he
accessed it and immediately realized it was not his hard drive,
because he saw approximately 50 thumbnail images of young nude
girls. He specifically recollected viewing an image of several
young nude girls arranged in a cheerleader-type pyramid.
Disturbed by the images he saw and initially thinking that he
had inadvertently grabbed a portable hard drive belonging to FC2
SW, his good friend, IT3 MD accessed the root directory and
ascertained that the hard drive belonged to the appellant.

     The following Monday, still disturbed by the images he had
seen, IT3 MD sought guidance from the ship’s legalman chief and
was advised to speak with the ship’s security department. After
informing security department personnel that he believed he had
a portable hard drive with suspected child pornography, IT3 MD
was told to retrieve the hard drive and bring it back to
security department personnel.

     Security department personnel contacted the Naval Criminal
Investigative Service (NCIS) regarding IT3 MD’s allegations and
then turned the portable hard drive over to the NCIS. Special
Agent LG received the Western Digital hard drive at
approximately 1405 on Monday, 16 May 2011. At approximately
1430, IT3 MD signed a written sworn statement for Special Agent
JP, who was working the case with Special Agent LG. See
Appellate Exhibit IX.

     At approximately 1730 that same day, NCIS agents
interviewed the appellant. During that interview, the appellant
gave consent to search his workspace aboard ESSEX, his living
space at FC2 SW’s apartment, and all his electronic media, to
include his iPhone. He accompanied the NCIS agents to FC2 SW’s
apartment and cooperated fully throughout the process.

     In addition to the Western Digital hard drive, NCIS agents
seized the appellant’s Alienware laptop and iPhone, along with
other electronic media. The appellant’s electronic media items
were sent to the Defense Computer Forensic Laboratory (DCFL) for
forensic analysis. Forensic analysis revealed video files and
digital images of child pornography on the appellant’s laptop.
It also revealed digital images of child pornography on the

                                3
appellant’s portable hard drive. Additional facts necessary for
the resolution of particular assignments of error are included
below.

     II. Suppression of the Appellant’s Portable Hard Drive

     In his first assignment of error, the appellant argues that
the military judge abused his discretion by failing to suppress
the evidence obtained from the appellant’s portable hard drive
and all derivative evidence. Specifically, he argues that the
military judge erred by relying on the inevitable discovery
exception to the exclusionary rule in concluding that the
evidence was admissible. The appellant argues that the
inevitable discovery exception is not applicable under these
facts because at the time of the seizure, the Government was not
actively pursuing a case that would have inevitably led to the
discovery of the evidence. Appellant’s Brief of 21 Jan 2014 at
25. We disagree.

     We review a military judge’s denial of a suppression motion
under an abuse of discretion standard and “consider the evidence
‘in the light most favorable to the’ prevailing party.” United
States v. Rodriguez, 60 M.J. 239, 246 (C.A.A.F. 2004) (quoting
United States v. Reister, 44 M.J. 409, 413 (C.A.A.F. 1996)). We
review the military judge’s “factfinding under the clearly
erroneous standard and [his] conclusions of law under the de
novo standard.” United States v. Ayala, 43 M.J. 296, 298
(C.A.A.F. 1995) (citations omitted). We will find an abuse of
discretion if the military judge’s “findings of fact are clearly
erroneous or his conclusions of law are incorrect.” Id.

     Because the military judge did not make explicit findings
of fact and conclusions of law, we accord him less deference.
We begin our analysis by exploring whether the appellant had a
reasonable expectation of privacy in the portable hard drive
that he had left in the common area of FC2 SW’s apartment.

1. Reasonable Expectation of Privacy

     The Fourth Amendment protects the “persons, houses, papers,
and effects” of individuals against unreasonable searches and
seizures. U.S. CONST. amend. IV. “‘Evidence obtained as a result
of an unlawful search or seizure made by a person acting in a
governmental capacity is inadmissible against an accused if: . .
. The accused had a reasonable expectation of privacy in the
person, place or property searched; the accused had a legitimate
interest in the property or evidence seized when challenging a

                                4
seizure; or the accused would otherwise have grounds to object
to the search or seizure under the Constitution of the United
States as applied to members of the armed forces.’” United
States v. Salazar, 44 M.J. 464, 466-67 (C.A.A.F. 1996) (quoting
MILITARY RULE OF EVIDENCE 311(a), MANUAL FOR COURTS-MARTIAL, UNITED STATES
(1995 ed.)).

     To determine whether the appellant had a reasonable
expectation of privacy in the contents of his portable hard
drive, we apply “a twofold requirement, first that a person have
exhibited an actual (subjective) expectation of privacy and,
second, that the expectation be one that society is prepared to
recognize as ‘reasonable.’” United States v. Conklin, 63 M.J.
333, 337 (C.A.A.F. 2006) (quoting Katz v. United States, 389
U.S. 347, 360 (1967) (Harlan, J., concurring)).

     Despite the fact that the appellant had a bedroom at FC2
SW’s apartment and stored his laptop there, he chose to leave
his portable hard drive in an area where, by his own admission,
“an awful lot of people” would “hang out” and access one
another’s electronic media. Record at 92. The hard drive was
neither labeled nor password protected. It was also similar to
other portable hard drives located in the common area, to
include the hard drive belonging to IT3 MD as evidenced by the
fact that he mistakenly took it. Additionally, the ease by
which IT3 MD accessed the appellant’s portable hard drive and
its child pornography images is further evidence that the
appellant did not have a reasonable expectation of privacy in
this hard drive. See United States v. Rader, 65 M.J. 30, 34
(C.A.A.F. 2007) (stating that within the context of personal
computers “courts examine whether the relevant files were
password-protected or whether the defendant otherwise manifested
an intention to restrict third-party access”) (citation and
internal quotation marks omitted)); United States v. Barrows,
481 F.3d 1246, 1249 (10th Cir. 2007) (holding that Barrows’s
“failure to password protect his computer, turn it off, or take
any other steps to prevent third-party use” demonstrated a lack
of subjective expectation of privacy).

     Based on the facts of this case, we conclude that the
appellant did not have a subjective expectation of privacy in
his portable hard drive left in the common area of FC2 SW’s
apartment. Additionally, we conclude -- at least with regard to
the various Sailors who had unfettered access to FC2 SW’s
apartment and common area -- that the appellant’s expectation of
privacy was not objectively reasonable.


                                     5
     In this case, the military judge appeared to conclude that
at the time IT3 MD took the portable hard drive, the appellant
had no expectation of privacy because he had left it in the
common area. Record at 136. However, as the testimony and
facts developed, the military judge appeared to conclude that
once IT3 MD was directed to retrieve the appellant’s hard drive,
IT3 MD became a Government actor and this resulted in the
appellant developing a reasonable expectation of privacy. Id.
at 140. We disagree and hold that the appellant did not gain a
reasonable expectation of privacy at the time IT3 MD was
directed to deliver the hard drive to security personnel. We
nonetheless continue our analysis, assuming arguendo that the
appellant had a reasonable expectation of privacy in his hard
drive and consider the appellant’s argument that the seizure was
unconstitutional and a violation of MIL. R. EVID. 316.

2. Seizure of Portable Hard Drive

     A seizure is unlawful if it was conducted, instigated, or
participated in by “[m]ilitary personnel or their agents and was
in violation of the [United States] Constitution as applied to
members of the armed forces.” MIL. R. EVID 311(c)(1). Whether an
individual is acting as a Government agent depends “‘on the
degree of the Government’s participation in the private party’s
activities, a question that can only be resolved in light of all
the circumstances.’” United States v. Daniels, 60 M.J. 69, 71
(C.A.A.F. 2004) (quoting Skinner v. Railway Labor Executives'
Ass'n, 489 U.S. 602, 614-15 (1989)). More explicitly, there
must be “clear indices of the Government’s encouragement,
endorsement, and participation . . . to implicate the Fourth
Amendment.” Skinner, 489 U.S. at 615-16.

     The appellant correctly concedes that when IT3 MD initially
accessed the appellant’s hard drive, he did so as a private
actor. Record at 128, 132. Accordingly, none of the
appellant’s constitutional or regulatory rights were violated at
that point. See United States v. Wicks, 73 M.J. 93, 100
(C.A.A.F. 2014) (stating that it is “well-established” that
“search and seizure rules do not apply to searches conducted by
private parties”) (citations omitted)).

     The appellant instead argues that IT3 MD became a
Government actor once he retrieved the portable hard drive and
turned it over to the ship’s security personnel at their
request. The appellant further argues that, as a Government
actor, IT3 MD performed an unlawful warrantless seizure of the
hard drive as the appellant had a legitimate privacy and

                                6
possessory interest in the hard drive.          Appellant’s Brief at 24-
25. We disagree.

     The appellant premises his argument on the Government’s
concession at trial that IT3 MD became a Government actor and on
the holding of the Court of Appeals for the Armed Forces (CAAF)
in Daniels. Id. at 22-23. Our review of the record reveals
that any concession by the Government came only after the
military judge had ruled that IT3 MD had become a Government
actor.2 Record at 127-28.

     As for the comparison to Daniels, we find the facts in that
case clearly distinguishable. In Daniels, Seaman Apprentice
(SA) V told his leading chief petty officer, Chief W, that the
previous evening Daniels had held up a vial and told SA V that
the vial contained cocaine. Daniels had then put the vial in
the top drawer of his nightstand. Based on SA V’s report, Chief
W directed that he retrieve the vial. Within this context, it
was Chief W’s order that triggered SA V’s seizure of the
contraband from an area in which Daniels had a reasonable
expectation of privacy.

     Unlike Daniels, this case is not one in which contraband
was seized following an order from a Government official; rather
IT3 MD accessed the appellant’s portable hard drive as a private
actor and discovered what he believed to be contraband. At the
time he reported his suspicions to security department
personnel, IT3 MD had already independently collected the hard
drive absent a request from Government officials to do so. The
Government did not encourage, endorse, or participate in any of
IT3 MD’s actions and the ship’s security department personnel
only instructed IT3 MD to retrieve the hard drive from his
apartment once he sought advice of what to do with an item that
he believed contained contraband. Accordingly, we hold that the
direction by the ship’s security department personnel did not
rise to the level of constituting “clear indices of Government
encouragement, endorsement, and participation” in the challenged


2
  MJ: So, essentially what the Government is conceding here, to their credit,
      is that the Security Department say[s], “Go get this thing,” right?
 ATC: Yes, Your Honor.
  MJ: All right.
 ATC: And---
  MJ: He’s their agent.
 ATC: Your Honor ---
  MJ: He acts like an agent, he dressed like an agent, he’s got the look of
      an agent. Guess what he is? An agent
Record at 127.
                                      7
seizure.3   Daniels, 60 M.J. at 71 (quoting Skinner, 489 U.S. at
615-16).

     Assuming arguendo that IT3 MD did become an agent, we hold
that the seizure was not unreasonable under these facts. First,
it was reasonable for the ship’s security personnel to direct
IT3 MD to retrieve the hard drive from his apartment based on
the fact that it contained suspected contraband. Second, it was
temporary in nature and totaled no more than four hours before
the appellant gave consent to its seizure and search.

     The Fourth Amendment prohibits only “meaningful
interference” with a person’s possessory interests, not
Government action that is reasonable under the circumstances.
See United States v. Place, 462 U.S. 696, 706 (1983) (stating
that “brief detentions of personal effects may be so minimally
intrusive of Fourth Amendment interests that strong
countervailing governmental interests will justify a seizure
based only on specific articulable facts that the property
contains contraband or evidence of a crime”); United States v.
Visser, 40 M.J. 86, 90 (C.M.A. 1994) (holding a seven-day hold
on Visser’s military household goods shipment for purposes to
obtain a civilian search warrant was reasonable Government
action); United States v. Garcia-Lopez, 16 M.J. 229, 231 (C.M.A.
1983) (stating that “[l]aw enforcement authorities can properly
take reasonable measures to assure that, until reasonable
investigative steps can be completed, evidence is not destroyed,
crime scenes are not disarranged, and suspects do not flee.”)
(quoting United States v. Glaze, 11 M.J. 176, 177 (C.M.A. 1981))
(additional citations omitted); MIL. R. EVID. 316 (d)(5)
(authorizing “temporary detention of property on less than
probable cause”).

     After careful consideration, we find that even assuming IT3
MD became a Government actor and seized the appellant’s hard
drive within the meaning of MIL. R. EVID. 316, the seizure was
reasonable under the circumstances and did not violate the
appellant’s Fourth Amendment rights. We last address the
military judge’s ruling relying on the inevitable discovery
exception to conclude that the evidence was admissible.

3
  During oral argument, the appellate defense counsel conceded that if IT3 MD
would have brought the hard drive with him when he initially sought guidance
from USS ESSEX personnel, there would have been no unconstitutional seizure.
Based on the particular facts of this case, we do not find a legal
distinction between the two situations because IT3 MD had already taken
possession of the hard drive, examined it, and secured it in his apartment.


                                      8
3. Inevitable Discovery Exception to Exclusionary Rule

     In this case, the military judge apparently found that
there had been an unreasonable seizure and that the appellant
gained a reasonable expectation of privacy in his portable hard
drive once IT3 MD became a Government actor. Finding a
constitutional and regulatory violation of the appellant’s
rights, the military judge nevertheless ruled the evidence
admissible based on the inevitable discovery exception to the
exclusionary rule. Record at 147.

     The appellant argues that the military judge abused his
discretion because the inevitable discovery exception is not
applicable under these facts. Appellant’s Brief at 25. Citing
various cases from our superior court that address the
inevitable discovery exception, the appellant argues that there
was no evidence that the Government was actively pursuing leads
or evidence at the time IT3 MD was directed to retrieve the hard
drive from his apartment. Id. We disagree.

     Evidence obtained as a result of an unlawful seizure may be
used when the evidence “would have been obtained even if such
unlawful search or seizure had not been made.” MIL. R. EVID.
311(b)(2). When routine procedures of a law enforcement agency
would have discovered the same evidence, the inevitable
discovery rule applies even in the absence of a prior or
parallel investigation. See United States v. Owens, 51 M.J.
204, 210-11 (C.A.A.F. 1999). The inevitable discovery exception
to the exclusionary rule exists to ensure that the Government is
not placed in a worse position than it would have been had no
law enforcement error taken place. See Nix v. Williams, 467
U.S. 431, 444 (1984) (holding that the Government must show by a
preponderance of the evidence that Government agents would have
inevitably discovered the evidence by legal means); cf. Hudson
v. Michigan, 547 U.S. 586, 591 (2006) (stating that
“[s]uppression of evidence, however, has always been our last
resort, not our first impulse”).

     Once IT3 MD left the ship to retrieve the portable hard
drive from his apartment, security department personnel
contacted NCIS regarding IT3 MD’s allegation. As a result, NCIS
opened an investigation prior to having received the hard drive.
Additionally, once IT3 MD returned with the hard drive, it was
immediately turned over to Special Agent LG (at approximately
1400). At approximately 1430, IT3 MD provided a sworn statement
to Special Agent JP. AE IX. No NCIS agent accessed the
appellant’s hard drive prior to interviewing either IT3 MD or

                                9
the appellant. Thus, there was no governmental search in this
case until the appellant gave consent. Special Agent LG relied
on information provided by IT3 MD as to how he obtained the hard
drive, what he saw, and how he found out that it belonged to the
appellant. Based only on the information he received from IT3
MD, Special Agent LG interviewed the appellant and requested his
consent to search the hard drive and his other electronic media
items.

     Contrary to the appellant’s argument, we find that under
the facts of this case, the military judge did not abuse his
discretion in applying the inevitable discovery exception to the
regulatory exclusionary rule. MIL. R. EVID. 311(a)(2). The
preponderance of the evidence establishes that once Special
Agent LG was informed of IT3 MD’s allegations that the
appellant’s portable hard drive contained suspected child
pornography, which IT3 MD had discovered in his private
capacity, NCIS began an investigation. Special Agent LG
interviewed IT3 MD and about three hours later interviewed the
appellant. But for the appellant’s freely and voluntarily given
consent, it is reasonable that NCIS would have requested a
search authorization of the appellant’s hard drive. In this
regard, the appellant does not contend that IT3 MD’s sworn
statement was lacking in probable cause sufficient to secure a
search authorization. In fact, he conceded this issue. Record
at 132. We agree and find sufficient probable cause within IT3
MD’s sworn statement that NCIS could and would have secured a
search authorization.4 MIL. R. EVID. 315; see United States v.
Bethea, 61 M.J. 184, 187 (C.A.A.F. 2005) (stating that probable
cause means that there is a “fair probability” that contraband
“will be found in a particular place”).

      Accordingly, we find no error by the military judge in
applying the inevitable discovery exception to the facts of this
case.

                  III. Factual and Legal Sufficiency

     In his second assignment of error, the appellant argues
that his conviction for knowingly possessing child pornography
is factually and legally insufficient. First, the appellant

4
  We note that Special Agent LG testified that he ultimately sought and
received a search authorization subsequent to the appellant’s Article 32,
UCMJ, pretrial investigation. Record at 63. He sought a search
authorization because he believed that the appellant may revoke his consent.
Id.


                                     10
argues that since the three charged video files from his
Alienware laptop computer were found in unallocated space the
evidence was insufficient to prove “knowing possession.”
Second, the appellant argues that because the digital images
from his hard drive were found among nearly a thousand adult
pornography images, this was insufficient to prove knowing
possession. We address first the appellant’s sufficiency
argument with regard to the three video files found on his
Alienware laptop (Specification 1) prior to moving to his
sufficiency argument of the digital images recovered from his
hard drive (Specification 2).

     We review questions of legal and factual sufficiency de
novo. United States v. Winckelmann, 70 M.J. 403, 406 (C.A.A.F.
2011). The test for legal sufficiency is whether any rational
trier of fact could have found that the evidence met the
essential elements of the charged offense, viewing the evidence
in a light most favorable to the Government. United States v.
Turner, 25 M.J. 324, 324 (C.M.A. 1987). The test for factual
sufficiency is whether we are convinced of the appellant’s guilt
beyond a reasonable doubt, allowing for the fact that we did not
personally observe the witnesses. Id. at 325.

     The term “reasonable doubt” does not mean that the evidence
must be free of any conflict. United States v. Rankin, 63 M.J.
552, 557 (N.M.Ct.Crim.App. 2006), aff’d, 64 M.J. 348 (C.A.A.F.
2007). When weighing the credibility of a witness, this court,
like a fact-finder at trial, examines whether discrepancies in
witness testimony resulted from an innocent mistake, including
lapses in memory, or a deliberate lie. United States. v. Goode,
54 M.J. 836, 844 (N.M.Crim.Ct.App 2001). Additionally, the
members may “believe one part of a witness’s testimony and
disbelieve another.” United States v. Harris, 8 M.J. 52, 59
(C.M.A. 1979).

1. Factual and Procedural Background

     Prior to conducting our sufficiency analysis, we need to
recapitulate the factual and procedural background to frame the
appellant’s argument. While deceptively simple in appearance,
the appellant’s argument in combination with the Government’s
evidence and the military judge’s variance instruction makes
this a complicated issue requiring extensive contextual
analysis. We begin with the Government’s charging theory and
move to the evidentiary posture of this largely circumstantial
case.


                               11
      The Government preferred three specifications alleging the
appellant’s knowing possession of child pornography on or about
16 May 2011:5 three video files from the appellant’s laptop
(Specification 1); three digital images from the laptop
(Specification 2); and, nine digital images from the appellant’s
portable hard drive (Specification 3). Following the
presentation of the Government’s case-in-chief, the appellant
moved for a finding of not guilty under RULE FOR COURTS-MARTIAL 917,
MANUAL FOR COURTS-MARTIAL, UNITED STATES (2012 ed.). Record at 1515.
The appellant’s argument was that the evidence was insufficient
to prove knowing possession in that the video files and some of
the digital images had been forensically retrieved from the
unallocated space of the appellant’s laptop and portable hard
drive with no evidence as to when the files were created,
accessed, or deleted.

     The military judge partially agreed and acquitted the
appellant of the three digital images that served as the basis
for Specification 2. With regard to Specification 3, the
military judge acquitted the appellant of seven digital images,
which had been retrieved from the unallocated space on the
appellant’s portable hard drive.6 Because only images 8 and 9
had been retrieved in allocated space, the military judge
allowed the members to consider these two images and the members
convicted the appellant of this specification.

     With regard to Specification 1, the members asked several
questions that required the court to reassemble. Following
extensive deliberation, the members convicted the appellant of
knowing possession of the three video files except for the words
“16 May 2011” and substituting the words “3 March 2011.”7

2. Prosecution Theory and Evidence (Video Files)

     We first address Specification 1 and the three charged
video files that were retrieved from unallocated space on the
appellant’s laptop. The appellant does not contest that the

5
  For reasons that will become apparent, the Government’s decision to charge a
date certain is critical to our analysis on the question of knowing
possession.
6
  Following the motion for a finding of not guilty, original Specification 3
became Specification 2.
7
  As part of the instructions on findings, the military judge gave the members
a variance instruction that the members could go back up to 150 days from the
date alleged on the charge sheet. Record at 1774-75.


                                     12
girl in the three video files is, in fact, a minor. Appellant’s
Brief at 7 n.26. Additionally, this minor is clearly involved
in a sexual act and each video file is of the same minor girl.8
The trial counsel played a fourth video file pursuant to MIL. R.
EVID. 404(b) of the same minor girl. This movie clip had a
superimposed annotation in the middle of the screen with the
following: “Jenny 9yo all clips.”9 It was this linkage to
“Jenny 9yo” that provided the strongest circumstantial evidence
of the appellant’s knowing possession of the three video files
in unallocated space appearing to portray “Jenny 9yo.”

     The Government presented a circumstantially strong case
that the appellant had, at some point, received, downloaded, and
viewed child pornography videos. The Government called Ms. SH,
a forensic expert with the Defense Computer Forensic Laboratory
DCFL. In addition to her testimony, the Government relied on
the forensic exploitation of the appellant’s laptop, portable
hard drive, and iPhone to present its case.

     First, the Government offered Prosecution Exhibit 3, a DCFL
forensic report of the appellant’s iPhone. This exhibit
contained three cookies revealing that on 24 December 2010, the
appellant had used the Google search engine and searched for and
accessed a website responsive to the appellant’s search term:
“9yo Jenny pics.”10


8
  The charged video files depict a prepubescent girl, partially bound at her
legs, performing oral sex on an adult male who is fondling her vaginal area.
The files are twenty-one, twenty-six, and six seconds in length. See
Prosecution Exhibit 1.
9
  The Government played this video file in its opening statement and the trial
defense counsel subsequently stipulated that the video shown had the
superimposed title “Jenny 9yo all clips.” Record at 1438. As discussed
infra, the three videos that form the basis of Specification 1 were not
labeled.
10
  A cookie is a text file that is created when an individual uses e.g. the
Google search engine. In this case, the appellant’s iPhone contained three
cookies that contained “9yo Jenny pics.” See PE 3, Cookies 183, 366, and
374; Record at 1394-1400. One type of cookie is a UTMA cookie (# 183), which
was placed on the appellant’s iPhone when he visited the actual website. Id.
at 1396. This cookie is updated with each subsequent visit and a UTMA cookie
remains on the device for two years. Id. at 1397. The other type of cookie
on the appellant’s phone was a UTMZ cookie (# 366 and 374). This is a
campaign cookie. This type of cookie is used to assist the web site to
determine how the user accessed the web site, e.g. through Google or another
type of search engine, because some search engines receive pay for
facilitating digital searches. Id.


                                     13
     Second, the Government offered PE 4, a list of property
files from LimeWire that contained the most recently downloaded
files to the appellant’s laptop.11 These LimeWire property files
were retrieved from unallocated space on the appellant’s laptop;
however, the search terms that the appellant entered and
downloaded were highly indicative of child pornography and some
of the downloaded files contained the unique naming convention
“9yo Jenny” in various permutations. Because the LimeWire files
were retrieved in unallocated space on the appellant’s laptop,
Ms. SH was not able to retrieve any digital files that matched
the digital files from the LimeWire download.12 Ms. SH testified
that the file names in the LimeWire download were downloaded
onto the appellant’s laptop; however, because these files were
retrieved from unallocated space, the only information
attainable was the digital file names themselves.

     Third, the Government offered PE 5, a list of the
appellant’s recently accessed video files. Ms. SH conducted a
search of the appellant’s laptop for the most recently viewed
movie files in the .mov and .qt format.13 Whenever a user
accesses a movie or video file that contains the file extension
.mov or .qt, a link file is automatically created by the
program. Record at 1417. A link file creates a shortcut for
the user and allows the user to “double-click” on that file to
access and view that particular video file. Ms. SH testified
that even if the underlying digital file is deleted, the link
file still exists on the computer. Additionally, Ms. SH
testified that although she was not able to find the underlying
video files associated with the link files, she was able to
testify that at some point in time, these files had been viewed.

11
  LimeWire is a file-sharing program that allows users to share files stored
on their respective computers with other LimeWire users. Arista Records LLC
v. Lime Group LLC, 715 F. Supp. 2d 481, 494 (S.D.N.Y 2010). When a LimeWire
user wants to locate digital files or videos, the user enters “search
criteria into the search function on LimeWire’s interface.” Id. LimeWire
then searches the computers of the various users for files that match the
search criteria and then the user downloads these files onto his or her
computer. Id.
12
  The testimony of both the Government and the defense expert was that there
appeared to be a mass download onto the appellant’s laptop in 2009 using the
LimeWire program and that at some point in 2009, the LimeWire program had
been deleted. The 26 September 2009 date on PE 4 “indicates when LimeWire
was last accessed. It does not indicate that’s the date those files were
downloaded.” Record at 1506.
13
  Movie or video files that contain either the .mov or .qt file extension are
for the software program QuickTime by Apple. Record at 1416-17.


                                     14
Id. at 1418. Of the ten recently viewed files that contain the
.mov extension, three of them include the title “9yo Jenny.” PE
5.14

     The Government’s theory was that the appellant had an
interest in child pornography and a particularly unusual
interest in images or video files that contained “9yo Jenny,”
the same prepubescent girl depicted in the charged video files.
Based on the evidence and expert testimony that the appellant
had used his iPhone on 24 December 2010 to actively search for
and access the website purportedly containing “9yo Jenny pics,”
this served as a circumstantial link to the charged video files
of “9yo Jenny.”

     There is no question that the appellant possessed child
pornography; the question is whether the appellant “knowingly
possessed” child pornography on the charged date. Having
concluded that the Government presented a circumstantially
strong case that at some point in time while the appellant owned
his laptop, he had received, downloaded, viewed, and knowingly
possessed child pornography, we turn next to the Government
charging decision. Although the Government’s case as to knowing
possession may have been circumstantially strong, the decision
to charge “on or about 16 May 2011” became the Government’s
evidentiary Achilles heel.

3. Unallocated Space and Knowing Possession (Video Files)

     Because of its charging decision, the Government was
required to prove that the appellant “knowingly possess[ed]” the
three charged video files (01864590.mpg; 01864588.mpg; and,
01864901.mpg) “on or about 16 May 2011.” Accordingly, the
critical issue we must now decide is not whether the appellant
knowingly possessed these video files at any time from the date
he acquired his computer until the date NCIS seized it.
Instead, we must decide whether the appellant knowingly
possessed the three charged video files retrieved from
unallocated space on or about 16 May 2011. Based on binding
precedent from the CAAF, we conclude that he did not. To
support our conclusion, we first consider the technical aspects
associated with unallocated space prior to considering whether a
computer user can “possess” a digital file, either actually or
constructively, if that file exists only in the unallocated
space of a computer.
14
  The three link files with the .qt file extension also contains a reference
to “9yo Jenny.” That file is titled: 9yo dog full jenny mpg sucking, loli
11yo 20minute hard.qt. PE 5.
                                     15
     According to the Government’s expert witness, Ms. SH,
unallocated space is the location on the computer where files
are stored after having been permanently deleted. When a user
permanently deletes a digital file that file continues to exist
on the computer; however, it exists in unallocated space until
the file is overwritten. Once a digital file is in unallocated
space, the metadata associated with that file is stripped away
(e.g. its name, when it was accessed, when it was viewed, when
it was created, or when it was downloaded). Record at 1391.
Ms. SH’s testimony is consistent with federal courts that have
defined unallocated space. See United States v. Hill, 750 F.3d
982, 988 n.6 (8th Cir. 2014) (“Unallocated space is space on a
hard drive that contains deleted data, usually emptied from the
operating system’s trash or recycle bin folder, that cannot be
seen or accessed by the user without the use of forensic
software”) (quoting United States v. Flyer, 633 F.3d 911, 918
(9th Cir. 2011)); United States v. Seiver, 692 F.3d 774, 776
(7th Cir. 2012) (stating that when one deletes a file, that file
goes into a “trash” folder; when one empties the “trash folder”
the file has not left the computer because although the “trash
folder is a wastepaper basket[,] it has no drainage pipe to the
outside”; the file may be “recoverable by computer experts”
unless it has been overwritten), cert. denied sub nom Seiver v.
United States, 133 S. Ct. 915 (2013).15

     The CAAF has defined what constitutes “knowing possession”
for purposes of possession of child pornography. See United
States v. Navrestad, 66 M.J. 262, 267 (C.A.A.F. 2008). To
constitute “knowing possession” for purposes of child
pornography, the CAAF imported the definition of possession from
the President’s definition of “possess” in Article 112a, UCMJ.16

15
  Digital files found in unallocated space or slack space have also been
referred to as “orphan files” because “it is difficult or impossible to trace
their origin or date of download.” United States v. Moreland, 665 F.3d 137,
142 n.2 (5th Cir. 2011) (citing United States v. Kain, 589 F.3d 945, 948 (8th
Cir. 2009) (stating that “[o]rphan files are files that were on the computer
somewhere saved but were subsequently deleted, so the computer doesn’t know
exactly where they came from”)).
16
  Following the presentation of the evidence, the military judge gave the
following definition of “possession” to the members: “‘Possessing’ means
exercising control of something. Possession may be direct physical custody
like holding an item in one’s hand or it may be constructive as in the case
of a person who hides something in a locker or a car which the person may
return to retrieve it. Possession must be knowing and conscious. Possession
inherently includes the power or authority to preclude control by others. It
is possible for more than one person to possess an item simultaneously, as
when several people share control over an item.” Record at 1758.


                                     16
Id.; see MANUAL FOR COURTS-MARTIAL, UNITED STATES (2012 ed.), Part IV,
¶ 37c(2). Because Navrestad did not have actual possession or
constructive possession of child pornography under that
definition, the CAAF held that the evidence was legally
insufficient. Id. at 268.

     In this case, the Government presented no evidence that the
appellant had the required forensic tools to retrieve digital
files from the unallocated space of his computer. In fact, Ms.
SH testified that once a digital file is in unallocated space, a
user does not have the ability to access that digital file.
Record at 1449. Because the appellant was unable to access any
of the video files in unallocated space, he lacked the ability
to exercise “dominion or control” over these files. Navrestad,
66 M.J. at 267; see Flyer, 633 F.3d at 919 (citing Navrestad and
holding that evidence was legally insufficient to prove knowing
possession on or about the date charged in the indictment); see
also United States v. Kuchinski, 469 F.3d 853, 862 (9th Cir.
2006) (holding that in situation in which “a defendant lacks
knowledge about the cache files and concomitantly lacks access
to and control over those files, it is not proper to charge him
with possession and control of the child pornography images
located in those files, without some other indication of
dominion and control over those images. To do so turns abysmal
ignorance into knowledge and a less than valetudinarian grasp
into dominion and control”); United States v. Moreland, 665 F.3d
137, 154 (5th Cir. 2011) (holding that the evidence was legally
insufficient to sustain conviction for possession of child
pornography in which Government failed to prove dominion and
control over the digital images and citing cases for the
proposition that the evidence is legally insufficient to show
constructive possession based solely on the fact that the
accused possessed the computer, “without additional evidence of
the [accused’s] knowledge and dominion or control over the
images”).

     Having defined “knowing possession” for purposes of child
pornography as requiring the possession to be both “knowing and
conscious,” Navrestad, 66 M.J. at 267, we hold that the
appellant did not “knowingly possess” any of the three charged
videos on the date charged (16 May 2011).17 Bound by Navrestad,

17
  Factually, this case is similar to Flyer in that all images of child
pornography charged in Flyer’s indictment had been retrieved from unallocated
space. The Flyer court agreed with the general proposition that one way to
exercise dominion and control over a digital file would be to delete that
file; however, that alone was insufficient to prove knowing possession on the
date indicated on the indictment. 633 F.3d at 919. Because the Government
                                     17
we also conclude that the evidence was legally insufficient to
prove constructive possession on the date charged. The CAAF has
held that for the evidence to be legally sufficient on a
constructive possession theory, a person must exercise “dominion
or control” over the child pornography digital files.18 Id. at
267. Based on the technical aspects associated with unallocated
space, Ms. SH’s testimony, and a lack of any evidence presented
that the appellant was a sophisticated computer user in
possession of the forensic tools necessary to retrieve digital
files from unallocated space, we conclude that the evidence is
legally insufficient to prove knowing possession on or about the
charged date of 16 May 2011. We move next to evaluate the legal
sufficiency of Specification 1 with regard to the 3 March 2011
date that the members substituted for the original date on the
charge sheet.

4.   Members’ Verdict

     Following the appellant’s partially successful motion for a
finding of not guilty under R.C.M. 917 with regard to proving
“knowing possession” on the date reflected on the charge sheet,
the Government requested a variance instruction. Record at
1708. The military judge was open to a variance instruction,
but indicated that he would not go back two years (presumably to
the 2009 LimeWire download). After some discussion, the
military judge agreed to give the members a variance instruction
that they could go back for up to 150 days from the date alleged
on the charge sheet.19 Id. at 1774-75. The 150-day variance
supported the Government’s theory that within this period, the
appellant searched and accessed “9yo Jenny pics” based on his 24
December 2010 iPhone Google search and that this evidence

was unable to prove that on the date alleged in the indictment Flyer was able
to access or retrieve any of the child pornography digital images, the
evidence was legally insufficient.
18
  But cf. United States v. Carpegna, 2013 U.S. Dist. LEXIS 115002 at *14 (D.
Mont. Aug. 14, 2013) (distinguishing Carpegna’s acts of deleting contraband
from the facts in Navrestad and Flyer based on the fact that Carpegna “knew
enough about the presence of the images on the laptop to ‘hit delete’ after
he was finished viewing them”).
19
  “If you have any reasonable doubt relative to the time alleged on the
charge sheet, 16 May 2011, but you are satisfied beyond any reasonable doubt
that the offense was committed at a time that differs slightly from the exact
date on 16 May 2011, you may make minor modifications in reaching your
findings by what we call exceptions and substitutions, that is excepting or
cutting out certain language in a specification or date, and substituting
language or dates so long as the alteration of that date does not exceed more
than 150 days prior to 16 May 2011.” Record at 1774-75.
                                     18
circumstantially proved constructive possession given the unique
association with the “9yo Jenny” naming convention. PE 3.

     Based on our review of the record, it is evident from the
questions by the members during deliberation that the date on
the charge sheet was a cause for concern. The members first
asked the military judge whether Specification 1 required a
specific time frame or whether they could remove the date “16
May 2011” entirely from Specification 1. AE CXXXV. The
military judge responded by reiterating the 150-day variance
instruction. Record at 1809. After further deliberation, the
members asked the military judge to define the meaning of “on or
about” and asked whether “on or about” in Specification 1 could
encompass the time period from the date when the appellant
reported to USS ESSEX until 16 May 2011. AE CXXXVI. In
response, the military judge instructed the members that “on or
about” means a short time period not to exceed 30 days and that
any time period beyond 30 days would constitute variance.
Record at 1815. Following additional deliberation, the members
convicted the appellant by excepting the date “16 May 2011” and
substituting the date “3 March 2011.”

     Having already concluded that the evidence was legally
insufficient to convict the appellant for knowing possession on
or about 16 May 2011, we must assess whether any evidence
supports constructive possession of the video files on or about
3 March 2011. Based on our careful review of the record we
conclude that it does not.

     Because the 3 March 2011 date was not argued or emphasized
by either party at trial, we are left to speculate how the
members arrived at that particular date. Two possibilities
emerge, one more likely than the other. The only evidence
discussed on the record that references 3 March 2011 is within
the context that this was the date the appellant password-
protected or changed the password on his laptop. Id. at 1579.
The more likely scenario is the fact that 3 March 2011 is
referenced in the document containing the link files to the most
recently viewed video file by the appellant. See PE 5. There
was no discussion in the record as to the significance of the 3
March 2011 date in PE 5 as to what particular video files were
viewed. A review of the record reveals that the significance of
that date was that it represented “the most recent time any file
of that type (.mov or .qt) was accessed, not when the specific
files in question were accessed.” See PE 6 for Identification
at 12. Because there was no testimony or evidence presented
regarding the 3 March 2011 date, we cannot rule out that the

                               19
members may have interpreted that particular date as the date
that the appellant viewed every one of those video files
containing the .mov format. If that were true, this case would
be a much stronger case in terms of legal and factual
sufficiency. That, however, is not an accurate premise. In
fact, based on PE 6 for Identification, the 3 March 2011 date
could be the most recent time that the appellant accessed any
video file in the .mov file format. In this regard, the 3 March
2011 date, bereft of any evidentiary or testimonial linkage,
fares no better than the charged date of 16 May 2011.

     With regard to the 3 March 2011 date, no evidence was
presented to demonstrate: (a) when the video files were deleted;
(b) when or how the videos were downloaded; (c) when they were
viewed; or, (d) whether the appellant knew enough about
computers to understand that when one deletes a file, it is not
permanently deleted, but exists in unallocated space. Ms. SH
was only able to testify that the videos had been on the
computer at some point and then deleted. Neither Ms. SH nor the
defense expert were able to testify with any degree of
scientific certainty when the videos had been deleted from
allocated space on the appellant’s laptop.

     Accordingly, we hold that under the unique facts and
circumstances of this case and bound by Navrestad, the evidence
was legally insufficient to prove that the appellant knowingly
possessed the three charged video files on the date alleged in
the charge sheet or the date that the members found the
appellant guilty by exceptions and substitutions. Accordingly,
we will set aside the finding of guilty as to Specification 1.20

     It is important to note that these results are predicated
only upon the particular facts of this case and how the
Government chose to charge the offense. In this case, the
Government built a strong circumstantial web that the appellant
searched for, downloaded, viewed, and possessed child




20
  Because we set aside the finding as to Specification 1 as legally
insufficient, this obviates our need to consider whether the military judge
gave a fatal variance instruction. See United States v. Treat, 73 M.J. 331
(C.A.A.F. 2014) (holding that the test for material variance is whether the
variance “substantially changes the nature of the offense, increases the
seriousness of the offense, or increases the punishment of the offense”)
(citation and internal quotation marks omitted).


                                     20
pornography video files; however, the web contained no
connective tissue to the specific date in question.21

5. Images 8 and 9

     The appellant argues that because only two digital images
of child pornography were found on his portable hard drive in
allocated space amongst thousands of adult pornography images,
the evidence is factually and legally insufficient to prove
knowing possession. We disagree.

     Based on our review of the record, the appellant’s 2009
LimeWire download, the fact that he viewed videos in the .mov
and .qt video format containing titles highly suggestive of
child pornography, and the fact that he had four video files of
child pornography that had at one point been extant on his
computer, we conclude that images 8 and 9 were not inadvertently
downloaded by mistake or through a massive download of adult
pornography. Ms. SH testified that the images of child
pornography on the portable hard drive had been downloaded from
the appellant’s laptop. Accordingly, we reject the appellant’s
argument that he did not knowingly possess Images 8 and 9, which
were located in allocated space on his portable hard drive.

           Factual and Legal Sufficiency of Images 8 and 9

     In appellant’s third assignment of error, he alleges that
Images 8 and 9 found on the Western Digital hard drive do not
meet the statutory definition for child pornography.

     The Government charged that the appellant knowingly
possessed child pornography in violation of Article 134, UCMJ,
clause (2). Although it is not required to do so under clause
(1) and (2), the Government chose to allege child pornography as
defined by 18 U.S.C. § 2256(8), the Child Pornography Prevention
Act (CPPA). The military judge instructed the members as to the
definition of child pornography that mirrored 18 U.S.C. §
2256(8).22

21
  We express no opinion as to whether digital evidence found and retrieved in
unallocated space can be used to circumstantially prove constructive
possession.
22
  “Again, ‘child pornography’ is defined as means of any visual depiction
including any photograph, film, video, picture or computer, or computer-
generated image or picture, whether made or produced by electronic,
mechanical or other means of sexually explicit conduct where: A. the
production of such visual depiction involves the use of a minor engaging in
sexually explicit conduct.
                                     21
     In United States v. Roderick, 62 M.J. 425, 429 (C.A.A.F.
2006), the CAAF adopted the factors outlined in United States v.
Dost in determining whether an image portrays a “lascivious
exhibition.”23 We review the Dost factors with an overall
consideration of the totality of the circumstances. Roderick,
62 M.J. at 430. Furthermore, it is the prerogative of the fact-
finder to decide whether images of child pornography contain
actual minors. United States v. Wolford, 62 M.J. 418, 423
(C.A.A.F. 2006). That decision may also be made based on a
review of the images alone, without expert assistance. Id.

Image 8 in PE 1

     Image 8 depicts a young girl who is clearly a minor
receiving cunnilingus. It is clear from the young girl’s
physical and facial features that she is a minor. Additionally,
it is apparent from the image that a sexual act is occurring and
the image itself provides sufficient evidence to enable a
reasonable fact-finder to find guilt beyond a reasonable doubt.
Wolford, 62 M.J. at 423. The appellant concedes that image 8
depicts a sexual act. Expert testimony was not necessary for a
panel of competent members to come to a conclusion that the
female pictured in image 8 is a minor based on viewing the image

‘Minor’ and ‘child’ mean any person under the age of 18 years.

‘Sexually-explicit conduct’ means actual or simulated of the following:

      (a) Sexual intercourse or sodomy including genital-to-genital, oral-to-
      genital, anal-to-genital, or oral-to-anal, between persons of the same
      or opposite sex;
      (b) Bestiality;
      (c) Masturbation;
      (d) Sadistic or masochistic abuse; or,
      Lascivious (e) lascivious exhibition of the genitals or pubic area of
      any person.”

 Record at 1762.
23
  United States v. Dost, 636 F.Supp. 828 (S.D. Cal. 1986), aff’d sub nom.
United States v. Weigand, 812 F.2d 1239 (9th Cir. 1987)). The “Dost factors”
are: “(1) whether the focal point of the visual depiction is on the child’s
genitalia or pubic area; (2) whether the setting of the visual depiction is
sexually suggestive, i.e. in a place or pose generally associated with sexual
activity; (3) whether the child is depicted in an unnatural pose, or in
inappropriate attire, considering the age of the child; (4) whether the child
is fully or partially clothed, or nude; (5) whether the visual depiction
suggests sexual coyness or a willingness to engage in sexual activity; (6)
whether the visual depiction is intended or designed to elicit a sexual
response in the viewer.” Roderick, 62 M.J. at 429 (quoting Dost, 636 F.
Supp. at 832).


                                     22
and listening to the military judge’s instruction on the
definition of child pornography. We are likewise convinced
beyond a reasonable doubt that the sexual act depicted in image
8 meets the CPPA definition of child pornography as defined by
the military judge’s instruction.

Image 9 in PE 1

     Image 9 depicts at least four fully nude young girls with
what appears to be two more nude girls bending over behind them
forming a pyramid. The appellant concedes that the girls
depicted are minors. From the manner in which the girls are
positioned, their breasts and genital areas are clearly and
fully displayed and their genitals appear to be the focal point
of the image.   We agree with the assertion of both parties that
this appears be a cheerleader pyramid. See Appellant’s Brief at
56-57; Government Brief of 21 Apr 2014 at 26. Furthermore, we
agree with the Government’s assertion that cheerleaders and
school-age girls are well-known subjects of hypersexual fantasy
and are widely depicted in various forms in adult pornography.
Government’s Brief at 26. Accordingly, image 9 satisfies the
majority of the Dost factors and based on the “totality of the
circumstances,” Roderick, 62 M.J. at 430, a reasonable fact-
finder could conclude beyond a reasonable doubt that the image
meets the definition of “sexually explicit conduct” under the
CPPA. Additionally, we are convinced beyond a reasonable doubt
that image 9 meets the definition of child pornography.

       Failure to Instruct on Definition of “Lascivious”

     In his fourth assignment of error, the appellant argues
that the military judge erred when he failed to further define
the word “lascivious.” Because the appellant did not object to
the military judge’s instruction, we review for plain error.
See United States v. Tunstall, 72 M.J. 191, 193 (C.A.A.F. 2013).
To meet his plain error burden, the appellant must show that:
“(1) there was error; (2) the error was plain or obvious; and,
(3) the error materially prejudiced [the appellant’s]
substantial right[s].” Id. at 193-94 (citation and internal
quotation marks omitted). Under the facts of this case, the
appellant cannot meet his burden of establishing plain error.

     Our plain error analysis of the military judge’s failure to
provide a definition of “lasciviousness” begins with a
determination of whether the omission was error. The military
judge provided instructions to the members by reading the CPPA
statutory definition of child pornography. Record at 1762. He

                               23
further instructed the members that they could ask any questions
about definitions in his instruction. Absent any indication
from the members that there was confusion on the specific term
“lascivious,” we find that there was no error on the part of the
military judge for failing to sua sponte provide a definition of
the term. Furthermore, the appellant provides no evidence that
the term “lascivious” was outside the common understanding of
the members. Thus, if error it was not obvious.

     Assuming arguendo that the military judge erred in failing
to provide a definition of “lascivious” and that it was obvious
error, no substantial right of the appellant was materially
prejudiced. Unlike the facts in United States v. Barberi, 71
M.J. 127, 129 (C.A.A.F. 2012), the appellant in this case never
claimed at trial that the images in question were not child
pornography. Trial defense counsel’s theory at trial was that
the images were downloaded accidentally as part of a mass
download of adult pornography. Thus, the appellant cannot meet
his burden to demonstrate plain error.

                      Sentence Reassessment

     Because of our action on the findings and the principles
outlined in United States v. Moffeit, 63 M.J. 40 (C.A.A.F.
2006), United States v. Cook, 48 M.J. 434, 438 (C.A.A.F. 1998),
and United States v. Sales, 22 M.J. 305, 307-09 (C.M.A. 1986),
conducting a reassessment of the sentence would not be an
appropriate option within the context of this case. “A
‘dramatic change in the penalty landscape’ gravitates away from
the ability to reassess” the sentence. United States v. Buber,
62 M.J. 476, 479 (C.A.A.F. 2006) (quoting United States v.
Riley, 58 M.J. 305, 312 (C.A.A.F. 2003)).

     We find that there has been a dramatic change in the
penalty landscape and do not believe that we can reliably
determine what sentence the members would have imposed. Riley,
58 M.J. at 312.

                           Conclusion

     The finding of guilty to Specification 1 of the Charge is
set aside and that specification is dismissed. The findings of
guilty to the Charge and Specification 2 of the Charge are
affirmed. The sentence is set aside. We return the record to




                               24
the Judge Advocate General for remand to an appropriate CA with
a rehearing on the sentence authorized.

    Chief Judge MITCHELL and Judge FISCHER concur.

                                For the Court



                                R.H. TROIDL
                                Clerk of Court




                               25